Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Eric Harwood, on May 31, 2022.  
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 3-8, 11-13 and 15-17 have been amended as shown below.  Claims 2, 9, 10 and 14 remain as shown in the claim set filed on May 9, 2022.  

1.  (currently amended) A method of treatment of disorders or diseases or pathologies connected to or deriving from prostatitis and/or benign prostatic hyperplasia, wherein said method of treatment comprises administering a therapeutically effective amount of a composition comprising a mixture of Serenoa repens 

3.  (currently amended) The method according to claim 1, wherein the Serenoa repens of 

4.  (currently amended) The method according to claim 1, wherein the Bromelain is present in said mixture in an amount by weight of 

5.  (currently amended) The method according to claim 1, wherein the Curcumin is present in said mixture in an amount by weight of 

6.  (currently amended) The method according to claim 1, wherein the Zinc is present in said mixture in an amount by weight of 

7.  (currently amended) The method according to claim 1, wherein the Lycopene is present in said mixture in an amount by weight of 

8.  (currently amended) The method according to claim 1, wherein the Selenium is present in said mixture in an amount by weight of 

11.  (currently amended) The method according to claim 1, wherein the Serenoa repens of 

12.  (currently amended) The method according to claim 1, wherein the Bromelain is present in said mixture in an amount by weight of 

13.  (currently amended) The method according to claim 1, wherein the Curcumin is present in said mixture in an amount by weight of 

15.  (currently amended) The method according to claim 1, wherein the Lycopene is present in said mixture in an amount by weight of 

16.  (curently amended) The method according to claim 1, wherein the Selenium is present in said mixture in an amount by weight of 

17.  (currently amended) The method according to claim 1, wherein 
- the Serenoa repens 
- the Lycopene is extracted from the fruit of Solanum lycopesicum , 
- the Bromelain is a composition comprising the bromelain enzymes or is an extract of the stem of Ananas comosus L. Merr., 
- the Zinc is zinc oxide or zinc gluconate or zinc acetate, 
- the Curcumin is obtained from the rhizome of Curcuma longa 
- the Selenium is Selenomethionine or from sodium selenite.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Changzhou Adam Biotech Inc. (CN 105106520 A, 2015), an English machine translation of which is referred to, as Examiner cannot read Chinese, discloses a method of treating acute and chronic prostatitis, by administering a composition comprising therapeutically effective amounts of saw palmetto (Serenoa repens) fruit extract (100 – 1000 mg), zinc (as zinc citrate, for solubility, 5 – 20 mg), selenium (from a yeast extract, 20 – 90 µg) and lycopene (1 – 20 mg).  See pp. 1-2.  But, this composition does not comprise bromelain or curcumin.  
DiMateeo-Leggio (US 2005/0260285 A1) discloses a method of treating BPH (benign prostatic hyperplasia), by administering a therapeutically effective amount of a composition comprising saw palmetto (Serenoa repens) extract (250 mg), zinc (as zinc oxide, 20 mg), selenium (200 µg), lycopene (10 mg) and curcumin (500 mg).  See paragraphs 1-3 and claim 16.  But this composition lacks bromelain.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-24